                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 1 of 15 Page ID #:470




                      1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        KATHLEEN M. WALKER, SB# 156128
                      2   Email: Kathleen.Walker@lewisbrisbois.com
                        633 West 5th Street, Suite 4000
                      3 Los Angeles, California 90071
                        Telephone: 213.250.1800
                      4 Facsimile: 213.250.7900
                      5 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        LANN G. McINTYRE, SB# 106067
                      6   Email: Lann.McIntyre@lewisbrisbois.com
                        RITA R. KANNO, SB# 230679
                      7   Email: Rita.Kanno@lewisbrisbois.com
                        550 West C Street, Suite 1700
                      8 San Diego, California 92101
                        Telephone: 619.233.1006
                      9 Facsimile: 619.233.8627
                     10 Attorneys for Defendants SILVERSCREEN HEALTHCARE INC. dba ASISTENCIA VILLA
                        REHABILITATION AND CARE CENTER, erroneously named as Cal-Red Facility, LLC dba
                     11 Asistencia Villa Rehabilitation and Care Center, and DIANE MACHAIN
                     12                                     UNITED STATES DISTRICT COURT
                     13                                    CENTRAL DISTRICT OF CALIFORNIA
                     14 JULIA RIOS DE VITELA, deceased, by and                Case No. 5:21-cv-01310-JGB-SP
                        through her personal legal representative and         DEFENDANTS’NOTICEOFMOTIONAND
                     15
                        successor in interest, GREGORIO VITELA;               MOTION TO COMPEL BINDING
                     16 GREGORIO VITELA, individually; ELVIRA                 ARBITRATION; MEMORANDUM OF
                        BOWER, individually; MELODY VITELA,                   POINTS AND AUTHORITIES IN SUPPORT
                     17                                                       THEREOF; DECLARATION OF RITA R.
                        individually; and VALERIE WILKINS,                    KANNO
                     18 individually,
                                                                              Date: October 4, 2021
                     19                                                       Time: 9:00 a.m.
                                             Plaintiffs,
                     20                                                       Crtrm: 1
                     21 vs.
                     22 CAL-RED FACILITY, LLC dba ASISTENCIA
                        VILLA REHABILITATION & CARE CENTER,
                     23 a California Skilled Nursing Facility; and DIANE
                        MACHAIN, an individual, DOES 1-25. inclusive,
                     24
                                       Defendants.
                     25
                     26
                     27

LEWIS                28
BRISBOIS                  4838-6996-8117.1                                                   Case No. 5:21-cv-01310-JGB-SP
BISGAARD
& SMITH LLP                  DEFENDANTS’ NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION; MEMORANDUM OF
ATTORNEYS AT LAW                     POINTS AND AUTHORITIES IN SUPPORT THEREOF; DECLARATION OF RITA R. KANNO
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 2 of 15 Page ID #:471




                      1            TO PLAINTIFFS AND THEIR COUNSEL OF RECORD:
                      2            PLEASE TAKE NOTICE that on October 4, 2021, at 9:00 a.m., or as soon
                      3 thereafter as the matter can be heard, before the Honorable Jesus G. Bernal, in
                      4 Courtroom 1, at the George E. Brown, Jr. Federal Building and United States
                      5 Courthouse, 3470 Twelfth Street, Riverside, California, 92501, Defendants
                      6 SILVERSCREEN HEALTHCARE INC. dba ASISTENCIA VILLA REHABILITATION
                      7 AND CARE CENTER, erroneously named as Cal-Red Facility, LLC dba Asistencia
                      8 Villa Rehabilitation and Care Center, and DIANE MACHAIN (collectively
                      9 “Defendants,” and/or “Asistencia Villa, or “Ms. Machain”) hereby submit this Motion
                     10 for an order compelling Plaintiffs to arbitrate in binding arbitration the controversy
                     11 alleged in the Complaint, and request for stay of this action to be heard, should the
                     12 Court deny Defendant’s Motion to Dismiss this action in its entirety.
                     13            The Motion and request for stay is based upon this Notice, the accompanying
                     14 Motion to Compel Arbitration pursuant to the Federal Arbitration Act and/or Cal. Code
                     15 Civ. P. §§ 1281, 1281.2, 1281.4, and 1290 et. seq., the Memorandum of Points and
                     16 Authorities in support, the attached declaration of Rita R. Kanno, the attached exhibits,
                     17 all pleadings, papers and records on file herein, and upon any oral argument of counsel
                     18 at the time of the hearing of this Motion.
                     19            This motion is made following the conference of counsel pursuant to L.R.7-3,
                     20 which Defendant commenced relative to Plaintiffs’ Complaint in writing on August 4,
                     21 2021; Declaration of Rita. R. Kanno, filed herewith.
                     22 DATED: August 10, 2021                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                     23
                                                                  By: /s/ Rita R. Kanno
                     24                                               Kathleen M. Walker
                                                                      Lann G. McIntyre
                     25                                               Rita R. Kanno
                                                                      Attorneys for Defendants
                     26                                               SILVERSCREEN HEALTHCARE INC. dba
                                                                      ASISTENCIA VILLA REHABILITATION AND
                     27                                               CARE CENTER and DIANE MACHAIN
LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP
                          4838-6996-8117.1                            1                  Case No. 5:21-cv-01310-JGB-SP
ATTORNEYS AT LAW                    DEFENDANTS’ NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 3 of 15 Page ID #:472




                      1                      MEMORANDUM OF POINTS AND AUTHORITIES
                      2 I.         INTRODUCTION
                      3            As set forth in Defendants’ Motion to Dismiss, Plaintiffs’ claims should be
                      4 dismissed in their entirety pursuant to the PREP Act. In the alternative, however, to
                      5 the Motion to Dismiss pursuant to the PREP Act, Defendants move to compel
                      6 arbitration of Plaintiffs’ claims on the ground that a valid written arbitration
                      7 agreements (“Arbitration Agreement”) requires arbitration of Plaintiffs’ claims. Thus,
                      8 in the event Plaintiffs’ claims are not dismissed pursuant to the PREP Act for the
                      9 reasons set forth in Defendants’ Motion to Dismiss, such claims should be compelled
                     10 to arbitration in light of the Arbitration Agreement.
                     11            In 2020, as part of the original admission process to the long term care facility,
                     12 admission documents and agreements related to behavioral health services provided to
                     13 Ms. De Vitela          by agreement with SILVERSCREEN HEALTHCARE INC. dba
                     14 ASISTENCIA VILLA REHABILITATION AND CARE CENTER (“Asistencia
                     15 Villa”) were signed by Gregorio Vitela as the husband and legal representative for Julia
                     16 Rios De Vitela. At Gregorio Vitela’s direction and acting as Ms. De Vitela’s legal
                     17 representative, Ms. De Vitela ’s husband entered a voluntary, uncoerced and informed
                     18 agreement that expressly requires Ms. De Vitela and her heirs to submit claims arising
                     19 out of the services provided by Asistencia Villa, to binding arbitration. (See Exhibit
                     20 “A”– Arbitration Agreement, attached to the Declaration of Rita Kanno “Decl.”). Per
                     21 the terms of the attached Arbitration Agreement, Plaintiffs are contractually bound to
                     22 adjudicate this matter in binding arbitration. Plaintiffs cannot and must not be
                     23 permitted to avoid their contractual obligation and thus the instant Motion to Compel
                     24 Arbitration should be granted.
                     25            Governing law mandates that arbitration agreements such as those entered by
                     26 Plaintiffs are presumed enforceable and rigorously enforced. See Perry v. Thomas, 482
                     27 U.S. 483, 490 (1987); Berman v. Dean Witter & Co., Inc., 44 Cal. App. 3d 999, 1003

LEWIS                28 (1975). “[A]ny doubts concerning the scope of arbitrable issues should be resolved in
BRISBOIS
BISGAARD
& SMITH LLP
                          4838-6996-8117.1                          1                  Case No. 5:21-cv-01310-JGB-SP
ATTORNEYS AT LAW                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 4 of 15 Page ID #:473




                      1 favor of arbitration, whether the problem at hand is the construction of the contract
                      2 language itself or an allegation of waiver, delay, or a like defense to arbitrability.”
                      3 Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460 U.S. 1, 24-25
                      4 (1983); see also Pacific Investment Co. v. Townsend, 58 Cal. App. 3d 1, 9-10 (1976).
                      5            Per the terms of the attached Arbitration Agreement, Plaintiffs are contractually
                      6 bound to adjudicate this matter in binding arbitration and not in District Court.
                      7 Plaintiffs cannot and must not be permitted to avoid their contractual obligation and
                      8 thus the instant Motion to Compel Arbitration should be granted.
                      9            Failure to grant the instant Motion will allow Plaintiffs to use the judicial system
                     10 to breach an otherwise valid and enforceable contract to arbitrate. Failure to grant the
                     11 instant Motion will also deviate from the clear intent of the parties that disputes, such
                     12 the instant dispute, be resolved by way of binding arbitration. Further, failure to compel
                     13 arbitration would open the door to undermine all arbitration agreements after one party
                     14 has relied upon its existence. Defendants are entitled to arbitration based on the strong
                     15 public policy favoring arbitration as a means of resolving disputes because it is
                     16 expeditious, inexpensive, and relieves overburdened courts. Accordingly, Defendants
                     17 hereby respectfully request that the instant Motion be granted.
                     18 II.        FACTUAL BACKGROUND
                     19            This is an action against a skilled nursing facility where Ms. De Vitela resided.
                     20 Upon her admission to Asistencia Villa, Ms. De Vitela entered into an agreement
                     21 for binding arbitration. Ms. De Vitela’s husband signed the Arbitration Agreement
                     22 on Ms. De Vitela’s behalf as her agent in 2020.
                     23            The signed Arbitration Agreement provides that:
                     24            It is understood that any dispute as to medical malpractice, that is as to
                                   whether any medical services rendered under this contract were
                     25            unnecessary or unauthorized or were improperly, negligently or
                                   incompetently rendered, will be determined by submission to
                     26            arbitration as provided by California law, and not by a lawsuit or
                                   resort to court process except as California law provides for judicial
                     27            review of arbitration proceedings. Both parties to this contract, by
                                   entering into it, are giving up their constitutional right to have any such
                     28            dispute decided in a court of law before a jury and instead are accepting
LEWIS                              the use of arbitration. Decl., Ex. A, Art. 1.
BRISBOIS
BISGAARD
& SMITH LLP
                          4838-6996-8117.1                          2                  Case No. 5:21-cv-01310-JGB-SP
ATTORNEYS AT LAW                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 5 of 15 Page ID #:474




                      1            The Arbitration Agreement was executed by Ms. De Vitela’s agent as attested
                      2 to in the Agreement which established Ms. De Vitela’s husband had the authority to
                      3 execute legal and medical documents as the agent representative of Ms. De Vitela.
                      4 (Decl., Ex. A.) Accordingly, Gregorio Vitela had the authority to execute and bind
                      5 Plaintiffs to both the Arbitration Agreement and the Admission Agreements.
                      6            As clearly set forth above, the parties mutually agreed to arbitrate claims arising
                      7 out of the care, treatment and services rendered to Ms. De Vitela, which is exactly what
                      8 the Complaint on file herein asserts. Accordingly, Defendants respectfully request that
                      9 the Court order all causes of action against the moving Defendants to be adjudicated
                     10 in binding arbitration. Failure to compel arbitration will deviate from the clear intent
                     11 of the parties that disputes, such as the instant dispute, be submitted to arbitration.
                     12 Moreover, failure to compel arbitration will essentially permit Plaintiffs to use the
                     13 judicial system to improperly assist in failing to honor a valid and enforceable contract.
                     14 Accordingly, the instant Motion should be granted.
                     15 III.       GOVERNING LAW AND CALIFORNIA PUBLIC POLICY COMPEL
                                   ARBITRATION OF THIS MATTER
                     16
                     17            A.        Legal Standard
                     18            Under the Federal Arbitration Act and California law, arbitration agreements
                     19 such as that entered by Plaintiffs are “valid, irrevocable, and enforceable, save upon
                     20 such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C.
                     21 § 2; see also Cal. Code Civ. Proc. § 1281 (“A written agreement to submit to arbitration
                     22 an existing controversy or a controversy thereafter arising is valid, enforceable and
                     23 irrevocable, save upon such grounds as exist for the revocation of any contract”).
                     24 Moreover, arbitration is a highly favored means of settling disputes, and the Supreme
                     25 Court has stated that arbitration agreements “must be ‘rigorously enforce[d].’” Perry,
                     26 482 U.S., at 490 (quoting Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 221 (1985))
                     27 (alteration in Perry); see also Berman, 44 Cal. App. 3d at 1003 (observing that in

LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP
                          4838-6996-8117.1                            3                  Case No. 5:21-cv-01310-JGB-SP
ATTORNEYS AT LAW                                DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 6 of 15 Page ID #:475




                      1 California “arbitration is highly favored as a method for the settlement of disputes”
                      2 and collecting cases).
                      3              “The [party seeking arbitration] bears the burden of proving the
                                     existence of a valid arbitration agreement by the preponderance of the
                      4              evidence, and a party opposing the petition bears the burden of proving
                                     by a preponderance of the evidence any fact necessary to its defense.”
                      5              Bridge Fund Capital Corp. v. Fastbucks Franchise, 622 F.3d 996,
                                     1005 (9th Cir. 2010) (quoting Engalla v. Permanente Med. Group,
                      6              Inc., 15 Cal. 4th 951, 972 (1997)); Rosenthal v. Great Western Fin.
                                     Sec. Corp., 14 Cal. 4th 394, 413 (1996) (party opposing petition to
                      7              compel arbitration by challenging enforceability of arbitration
                                     agreement bears burden of proving agreement is unenforceable).”
                      8
                      9            Governing authority also dictates that “any doubts concerning the scope of

                     10 arbitrable issues should be resolved in favor of arbitration.” Moses, 460 U.S. at 25;
                     11 Pacific Investment, 58 Cal. App. 3d at 9-10 (“Courts should indulge every intendment
                     12 to give effect to such proceedings and order arbitration unless it can be said with
                     13 assurance that the arbitration clause is not susceptible of an interpretation that covers
                     14 the asserted dispute.”) (internal citations omitted).
                     15        Courts have stated that arbitration agreements should be liberally interpreted and

                     16 that arbitration should be ordered unless the agreement clearly does not apply to the
                     17 dispute in question. Weeks v. Crow, 113 Cal. App. 3d 350, 353 (1980). In Retail Clerks
                     18 Union, Local 775 v. Purity Stores, Inc., 41 Cal. App. 3d 225, 231 (1974), the court
                     19 ordered arbitration, stating:
                                   “Doubts as to whether an arbitration clauses applies are to be resolved
                     20            in favor of arbitration. [Citation] Arbitration should be ordered “unless
                                   it can be said with positive assurance that the arbitration clause is not
                     21            susceptible to an interpretation that covers the asserted dispute.”
                                   [Citations]”
                     22
                     23            Clearly, this dispute is subject to arbitration as the Agreement on its face reflects

                     24 that the parties have agreed to resolve any dispute by way of binding arbitration.
                     25            The Resident and/or Resident's Representative/Agent certifies that
                                   he/she has read this Agreement and has been given a copy of this
                     26            Agreement, and affirmatively represents that he/she is duly
                                   authorized, by virtue of the Resident's consent, instruction and/or
                     27            durable power of attorney, to execute this Agreement and accept its
                                   terms on behalf of the Resident. The Resident and/or Resident's
LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP
                          4838-6996-8117.1                           4                  Case No. 5:21-cv-01310-JGB-SP
ATTORNEYS AT LAW                               DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 7 of 15 Page ID #:476




                      1            Representative/Agent acknowledges that the Facility is relying on the
                                   aforementioned certification.
                      2
                                   NOTICE: BY SIGNING THIS CONTRACT YOU ARE AGREEING
                      3            TO HAVE ANY ISSUE OF MEDICAL MALPRACTICE DECIDED
                                   BY NEUTRAL ARBITRATION AND YOU ARE GIVING UP
                      4            YOUR RIGHT TO A JURY OR COURT TRIAL. SEE ARTICLE I OF
                                   THIS CONTRACT.
                      5
                      6   Decl. Ex. A, emphasis added.
                      7            In Ramirez, the court stated, “Because of the nature of the warnings on the form,
                      8 a party attacking the arbitration agreement will doubtless have a difficult time:
                      9 she will have to explain how her eyes avoided the 10-point red type above the
                     10 signature lines; she will have to explain why she did not ask any questions about what
                     11 she was signing; she will have to show that no one...asked her to read it before signing
                     12 it; and she will have to explain why she did not rescind the agreement within 30 days
                     13 after it was signed.”) (Ramirez v. Sup. Ct., 103 Cal. App. 3d 746, 756-757; emphasis
                     14 added). Gregorio Vitela’s failure to do any of the above and his failure to take
                     15 reasonable steps to read and understand what he executed does not render the
                     16 Agreement invalid. As such, the Arbitration Agreement clearly are not unconscionable
                     17 and should be enforced.
                     18            Furthermore, the action and certification of authority to act is action consistent
                     19 with Cal. Civ. Code § 2295’s definition of an agent. An agent is defined as “one who
                     20 represents another, called the principal, in dealings with third persons.” Agency may
                     21 be inferred from circumstances and conduct of the parties. Michelson v. Hamada, 29
                     22 Cal. App. 4th 1566 (1994). By signing the Arbitration Agreement, Gregorio Vitela
                     23 affirmatively represented he was his wife’s agent and had the authority to act on her
                     24 behalf. Accordingly, the instant Motion to Compel Arbitration should be granted.
                     25            B.        The Claims Asserted In Plaintiffs’ Complaint Are Explicitly Covered
                                             By The Arbitration Agreement
                     26
                     27            Every cause of action in Plaintiffs’ Complaint is encompassed by the

LEWIS                28 Arbitration Agreement. Specifically, the Complaint asserts the following causes of
BRISBOIS
BISGAARD
& SMITH LLP
                          4838-6996-8117.1                            5                  Case No. 5:21-cv-01310-JGB-SP
ATTORNEYS AT LAW                                DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 8 of 15 Page ID #:477




                      1 action arising out of the services provided by Asistencia Villa under the Agreement:
                      2 1. Elder Abuse; 2. Violation of Patient Rights; 3. Negligence; and 4. Wrongful Death.
                      3 Gregorio Vitela agreed, however, that such claims would be resolved in arbitration:
                      4            any dispute between Resident and Asistencia Villa Post Acute (Facility
                                   Name)…including any action for injury or death arising from
                      5            negligence, intentional tort and/or statutory causes of action...will be
                                   determined by submission to arbitration…
                      6
                      7 Decl., Ex. A at Art. 2.
                      8            As the Court is aware, a party to a written contract is charged with having read
                      9 and understood its contents. Randas v. YMCA, 17 Cal. App. 4th 158, 163 (1993). In
                     10 fact, when a person with the capacity of reading and understanding an instrument signs
                     11 it, she may not, in the absence of fraud, coercion or excusable neglect, avoid its terms
                     12 on the ground that he failed to read it before signing it. Bolanos v. Khalatian, 231 Cal.
                     13 App. 3d 1586, 1590 (1991). Accordingly, by executing the attached contract, the law
                     14 presumes that Gregorio Vitela read and understood its terms and thus assented to the
                     15 terms therein.
                     16            Since the claims asserted against the moving Defendants arises from, are related
                     17 to, and/or have a connection with the care and services rendered to Ms. De Vitela,
                     18 related to her agreement with Asistencia Villa, the subject Motion should be granted as
                     19 that is what the parties clearly intended and contracted to take place; including all
                     20 claims brought by her personal legal representative and successor in interest, Gregorio
                     21 Vitela. Not only does the Agreement expressly reference that it applies to any and all
                     22 claims, but it also expressly references heirs. Ruiz v. Podolsky, 50 Cal. 4th 838 (2010).
                     23 Accordingly, Defendants respectfully request that the Court order this entire matter to
                     24 binding arbitration.
                     25            Governing authority dictates that “any doubts concerning the scope of arbitrable
                     26 issues should be resolved in favor of arbitration.” Moses, 460 U.S. at 25. Here, where
                     27 the asserted claims are unambiguously within the agreement’s broad scope, which

LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP
                          4838-6996-8117.1                         6                  Case No. 5:21-cv-01310-JGB-SP
ATTORNEYS AT LAW                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 9 of 15 Page ID #:478




                      1 includes “any dispute between the parties,” and specifically claims of Negligence,
                      2 arbitration must be compelled.
                      3            C.        Plaintiffs are Bound By The Arbitration Agreement Because Gregorio
                                             Vitela Acting As Ms. De Vitela’s Agent, Signed The Agreement On
                      4
                                             Ms. De Vitela’s Behalf
                      5
                      6            It is clear that, in signing the Arbitration Agreement, Gregorio Vitela had the
                      7 legal power as an agent to bind Ms. De Vitela to the agreement’s terms.
                      8            An agency relationship is created where “the principal intentionally, or by want
                      9 of ordinary care, [has caused] a third person to believe another to be his agent who is
                     10 not really employed by him.” Pagarigan v. Libby Care Ctr., Inc., 99 Cal. App. 4th
                     11 298, 301-02 (2002) (quoting Cal. Civ. Code § 2300) (alterations and emphasis in
                     12 Pagarigan); see also Hogan v. Country Villa Health Servs., 148 Cal. App. 4th 259,
                     13 266 (2007) (the “decision to enter into optional revocable arbitration agreements in
                     14 connection with placement in a health care facility, as occurred here, is a ‘proper and
                     15 usual’ exercise of an agent’s powers”) (citing Garrison v. Superior Court, 132 Cal.
                     16 App. 4th 253, 266 (2005)). Here, Gregorio Vitela was assigned as Ms. De Vitela’s
                     17 legal decisionmaker pertaining to decedent’s admission at Asistencia Villa and signed
                     18 the Arbitration Agreement. This demonstrates that Gregorio Vitela had the actual
                     19 authority to sign the admissions documents, including the Arbitration Agreement.
                     20            When Gregorio Vitela signed the Arbitration Agreement, and all other related
                     21 agreements, he was acting at all times as Ms. De Vitela’s actual agent and he had no
                     22 reason to do so otherwise. These facts create an agency relationship between Ms. De
                     23 Vitela with respect to the Arbitration Agreement. As such, Plaintiffs, as the successors
                     24 in interest, of Ms. De Vitela, are bound by the arbitration agreement that Gregorio
                     25 Vitela signed on Ms. De Vitela’s behalf. Decl. Ex. A.
                     26 IV.        CONCLUSION
                     27            Defendants have met the sole burden placed upon it by the law: demonstrating

LEWIS                28 the existence of an arbitration agreement covering the asserted claims. That is all that
BRISBOIS
BISGAARD
& SMITH LLP
                          4838-6996-8117.1                            7                  Case No. 5:21-cv-01310-JGB-SP
ATTORNEYS AT LAW                                DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 10 of 15 Page ID #:479




                      1 is needed to send this case to arbitration. Defendants therefore respectfully request that
                      2 the Court issue an order (a) compelling arbitration of all claims in this action, and (b)
                      3 staying all further proceedings in this action pending the outcome of binding arbitration.
                      4 DATED: August 10, 2021                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                      5
                                                                By: /s/ Rita R. Kanno
                      6                                             Kathleen M. Walker
                      7                                             Lann G. McIntyre
                                                                    Rita R. Kanno
                      8                                             Attorneys for Defendants
                                                                    SILVERSCREEN HEALTHCARE INC. dba
                      9                                             ASISTENCIA VILLA REHABILITATION AND
                                                                    CARE CENTER and DIANE MACHAIN
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP
                          4838-6996-8117.1                         8                  Case No. 5:21-cv-01310-JGB-SP
ATTORNEYS AT LAW                             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 11 of 15 Page ID #:480




                      1                              DECLARATION OF RITA R. KANNO
                      2            I, Rita R. Kanno, hereby declare:
                      3            1.        The following is of my own personal knowledge and if called to testify
                      4 thereto, I could and would do so competently. I am an attorney at law, duly licensed to
                      5 practice in the State of California. I am a partner at Lewis Brisbois Bisgaard & Smith
                      6 LLP, attorneys of record for Defendants SILVERSCREEN HEALTHCARE INC. dba
                      7 ASISTENCIA VILLA REHABILITATION AND CARE CENTER, erroneously named
                      8 as Cal-Red Facility, LLC dba Asistencia Villa Rehabilitation and Care Center, and
                      9 DIANE MACHAIN (collectively “Defendants,” and/or “Asistencia Villa, or “Ms.
                     10 Machain”).
                     11            2.        On August 4, 2021, I served Plaintiffs’ counsel, a meet and confer letter
                     12 regarding Defendant’s intent to file a Motion to Compel Arbitration, in compliance with
                     13 United States District Court, Central District, Local Rule 7-3. A true and correct copy
                     14 of this correspondence is attached as Exhibit 1 to Defendants’ concurrently filed Motion
                     15 to Dismiss.
                     16            3.        Attached hereto as Exhibit A is a true and correct copy of the March 1,
                     17 2020 Arbitration Agreement pertaining to Ms. De Vitela, relating to her admission at
                     18 Defendants’ facility, Asistencia Villa.
                     19            I declare under penalty of perjury under the laws of the United States of America
                     20 that the foregoing is true and correct and that this declaration was executed on August
                     21 10, 2021, at San Diego, California.
                     22                                                            /s/ Rita R. Kanno
                     23                                                            Rita R. Kanno

                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD                  4838-6996-8117.1                                                    Case No. 5:21-cv-01310-JGB-SP
& SMITH LLP
ATTORNEYS AT LAW                                            DECLARATION OF RITA R. KANNO
Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 12 of 15 Page ID #:481




                        EXHIBIT A

                                                                         Exhibit A
                                                                       Page 1 of 3
Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 13 of 15 Page ID #:482
Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 14 of 15 Page ID #:483
                   Case 5:21-cv-01310-JGB-SP Document 12 Filed 08/10/21 Page 15 of 15 Page ID #:484




                      1                               CERTIFICATE OF SERVICE
                                                 De Vitela, et al. v. Cal-Red Facility, LLC, et al.
                      2                      USDC-Central District, Case No. 5:21-cv-01310-JGB-SP
                      3 STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
                      4       At the time of service, I was over 18 years of age and not a party to the action.
                        My business address is 550 West C Street, Suite 1700, San Diego, CA 92101. I am
                      5 employed in the office of a member of the bar of this Court at whose direction the
                        service was made.
                      6
                              On August 10, 2021, I served the following document:
                      7
                        DEFENDANTS’ NOTICE OF MOTION AND MOTION TO COMPEL BINDING
                      8 ARBITRATION; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                        THEREOF; DECLARATION OF RITA R. KANNO
                      9
                              I served the document on the following persons at the following addresses
                     10 (including fax numbers and email addresses, if applicable):
                     11    Allen R. Oghassabian                        Tel: 800.800.0000
                           Christian R. Oliver                         Fax: 888.800.7050
                     12    The Barnes Firm, LC
                           655 W. Broadway, Suite 940                  Email:
                     13    San Diego, CA 92101                         allen.oghassabian@thebarnesfirm.com
                           Attorney for Plaintiffs                     christian.oliver@thebarnesfirm.com
                     14
                     15            The document was served by the following means:
                     16  (BY COURT’S CM/ECF SYSTEM) The document was served by CM/ECF
                     17 (excluding
                        applicable).
                                    those not registered for CM/ECF who were served by mail or email, if

                     18
                             I declare under penalty of perjury under the laws of the United States of
                     19 America that the foregoing is true and correct.
                     20 Dated: August 10, 2021                          /s/ Kimberly Dammeyer
                                                                        Kimberly Dammeyer
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD                  4838-6996-8117.1                                               Case No. 5:21-cv-01310-JGB-SP
& SMITH LLP
ATTORNEYS AT LAW                                            CERTIFICATE OF SERVICE
